Title: Thomas W. Maury to Thomas Jefferson, 18 February 1812
From: Maury, Thomas Walker,Smith, Robert Nelson
To: Jefferson, Thomas


          
                  Dear Sir. 
                  Albemarle 
                     18th February 1812
            
		  Excuse if you please, the liberty I take, in introducing to your acquaintance the Bearer Robert N. Smith, who is the nephew & ward of The Honble Hugh Nelson, and charged by that gentleman with some communication to you
          I am very respectfully Sir.
          yr mo: obt
                  Thos W. Maury
        